Citation Nr: 1608175	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-27 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1970, including service in the Republic of Vietnam from November 1968 to August 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for chronic obstructive pulmonary disease (COPD), alcohol abuse (claimed as PTSD and a mental condition), hypertension, and neuropathy/left shoulder condition.  See VBMS Rating Decision - Narrative 4/29/10.  Jurisdiction of this case was subsequently returned to the Nashville, Tennessee RO.  See VBMS Notification Letter 4/30/10.

The Veteran filed a notice of disagreement with all of these denied issues in May 2010.  See VBMS Notice of Disagreement 5/25/10.  The RO issued a statement of the case in September 2011.  See VBMS Statement of the Case 9/1/11.  In October 2011, the Veteran perfected his appeal with regard to the issue of COPD only by submitting a substantive appeal indicating that this was the only issue he wished to appeal.  See VBMS VA 9 Appeal to Board of Appeals 10/11/11.

In August 2014, the Board remanded this case for further development.  See VBMS Remand BVA or CAVC 8/26/14.


FINDING OF FACT

On February 13, 2016 the Board was notified that the appellant died in November 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


